Citation Nr: 0432352	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorder. 

2.  Entitlement to service connection for left shoulder 
disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection bilateral 
hearing loss.

4.  Entitlement to an increased evaluation for left knee 
disorder, currently rated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for cervical spine 
disorder, currently rated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for lumbosacral 
spine disorder, evaluated as  20 percent disabling.  

7.  Entitlement to an increase evaluation for multiple joint 
tendonitis, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

As explained in greater detail below, the issue of 
entitlement to an increased evaluation for left knee disorder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
bilateral ankle disorder.

2.  There is no competent medical evidence demonstrating left 
shoulder disorder. 

3.  By rating decision in March 1997, the RO denied the 
veteran's service connection claim for bilateral hearing 
loss; the decision is final.  

4.  Evidence received since the March 1997 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for bilateral hearing loss.  

5.  Competent medical evidence demonstrates cervical spine 
sprain with slight limitation of motion, forward flexion of 
the cervical spine to 60 degrees, rotation to 70 degrees in 
both directions, and extension to 40 degrees.  There were no 
objective findings of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis, 
and no incapacitating episodes.  

6.  Competent medical evidence demonstrates moderate strain 
with no symptoms of severe lumbar strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; or limitation 
of flexion to 30 degrees or less,  or incapacitating 
episodes. 

7.  Competent medical evidence demonstrates no limitation of 
motion involving multiple joint tendonitis.  


CONCLUSIONS OF LAW

1.  Bilateral ankle disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Left shoulder disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  The March 1997 rating decision, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
March 1997 rating decision, and the claim of entitlement to 
service connection for bilateral hearing loss, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected cervical 
spine disorder are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

6.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the veteran's service-connected lumbosacral 
spine disorder are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

7.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected multiple 
joint tendonitis are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5024 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO, in a May 2001 letter, did 
provide the veteran notice of the passage of the VCAA and the 
duty to notify and assist him regarding his claim prior to 
the August 2001 agency decision in August 2001.  

The RO again notified the veteran of the evidence and 
information necessary to substantiate his service connection 
claims in a notification letter dated in April 2004.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letter.  The 
VCAA letter along with the December 2003 supplemental 
statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In 
the present case, the evidence includes VA medical records, 
VA examination reports, and statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for bilateral 
ankle disorder and left shoulder disorder.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Bilateral Ankle Disorder and Left Shoulder Disorder

Service medical records show that the veteran was treated for 
a right ankle injury in 1982, left ankle sprains in 1987 and 
1989, and bilateral ankle pain in August 1995. X-rays were 
normal.  However, service medical records contain no 
diagnosis of any chronic bilateral ankle disability.  

Service medical records show treatment for left shoulder pain 
following a motor vehicle accident in August 1996.  The 
diagnosis was mild impingement of the acromioclavicular 
joint.  X-rays were normal.

A July 2001 VA examination report noted complaints of aching 
in both ankles and left shoulder.  Flexion/extension of the 
ankles and internal and external rotation of the ankles were 
normal on examination. Left shoulder also showed normal range 
of motion; no tenderness found.  No diagnosed disability was 
listed for either of the ankles or left shoulder. 

VA examination report dated in September 2003 noted normal 
range of motion for the shoulders and ankles.  There were no 
signs of swelling of the joints or any inflammatory reaction 
about them.  No disability for either of the ankles or left 
shoulder was noted.  

As noted previously, without competent medical evidence 
demonstrating a current diagnosed disability, the claim must 
be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
Here, although there were complaints and treatment for 
bilateral ankle and left shoulder complaints in service, 
there is no competent medical evidence of current bilateral 
ankle or left shoulder disabilities.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's bilateral ankle and left shoulder 
claims.  The claims are denied.

III.  New and Material Evidence - Bilateral Hearing Loss

In a March 1997 rating decision, the veteran's service 
connection claim for bilateral hearing loss was denied.  The 
RO notified the veteran of the decision that same month, but 
he did not file a timely appeal.  Decisions of the RO are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Pertinent evidence considered at the time of the March 1997 
denial included a September 1996 VA audio examination report, 
which showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
10
15
15
20
15

Speech audiometry revealed excellent recognition.  

Based upon the above evidence, the RO denied the veteran's 
claim due to the fact that there was no medical evidence of 
bilateral hearing loss.  

Evidence received since the March 1997 rating decision 
includes VA clinical records; however, these records do not 
contain any medical evidence demonstrating bilateral hearing 
loss.  

In addition, while the veteran is competent to report that on 
which he has personal knowledge, the record does not show 
that he has the necessary medical training and/or expertise 
to provide a medical diagnosis of bilateral hearing loss.  
Consequently, these statements are cumulative in nature and 
otherwise do not qualify as material evidence and are 
insufficient to reopen the claim.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

In summary, the evidence of record, as it was at the time of 
the March 1997 rating decision and as it is today, does not 
show that the veteran had bilateral hearing loss for VA 
purposes and thus does not raise a reasonable possibility of 
substantiating the claim.  As such, the evidence received 
subsequent to the March 1997 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108.    

IV.  Increased Rating Claims

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In a March 1997 rating decision, the RO granted service 
connection for lumbosacral spine and cervical spine disorder, 
and assigned a 10 percent evaluation for each disorder.  In a 
December 2003 rating decision, the RO increased the veteran's 
lumbosacral spine disorder to 20 percent, effective March 15, 
2001.  

The RO rated the veteran's service-connected lumbosacral and 
cervical spine disorders under the provisions of Diagnostic 
Code 5295 and 5290, respectively.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5295, a noncompensable rating is 
warranted where a lumbosacral strain is productive of slight 
subjective symptoms only.  A 10 percent disability rating may 
be assigned where there is characteristic pain on motion.  A 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5290, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion and 30 percent evaluation for severe 
limitation of motion.  

By regulatory amendment, however, effective on September 26, 
2003, substantive changes were made to the schedular criteria 
for evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies. If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion dictates that the "old" criteria for evaluating 
spine disabilities apply prior to the change in regulation, 
or September 26, 2003, and that the new criteria apply 
thereafter.  In any event, regardless of this interpretation, 
the Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the new regulations, the back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations. 38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Cervical Spine Disorder

Upon review, VA examination report dated in July 2001 
indicated that the neck showed normal flexion and extension, 
and lateral rotation to both sides.  Cervical muscle tone is 
also normal.  The diagnosis was chronic cervical muscle 
strain, minimal, not seemingly progressing and not disabling.  

VA neurological examination report dated in March 2003 
indicated that the veteran had an intercurrent motor vehicle 
accident in 2000, resulting in trauma to the left side of the 
head.  X-rays of the cervical spine were normal and range of 
motion testing of the neck was noted as entirely normal.  The 
diagnosis was cervical muscle strain.  

VA examination report dated in September 2003 noted that the 
veteran complained of increasing neck pain, including an 
inability to turn his head to the left or right without pain.  
Despite the complaints of subjective pain, examination of the 
cervical spine showed rotation to 70 degrees in either 
direction, extension to 40 degrees and flexion to 60 degrees.  
Diagnosis was cervical strain.

The above objective medical findings show only slight 
limitation of motion of the cervical spine under the old 
rating criteria, even with Deluca factors considered.  
38 C.F.R. § 4.71A, Diagnostic Code 5290.  Similarly, 
objective range of motion testing does not show limitations 
warranting a 20 percent or higher evaluation under the new 
criteria.  38 C.F.R. § 4.71A, Diagnostic Codes 5235-5243 
(2004).  

Lumbosacral Spine Disorder

VA examination report dated in July 2001 noted normal ranges 
of motion for flexion, extension, and lateral rotation of the 
back.  Straight leg raising sign was also normal.  The 
diagnosis was chronic lumbosacral strain, minimal, that was 
not progressive or disabling.  

VA examination report dated in September 2003 noted 
subjective complaints of lower back pain that was interfering 
with the veteran's sex life at times.  He complained that the 
pain was severe, more on the left side than the right side.  
Examination revealed that the veteran stood without abnormal 
curvatures.  He could flex forward 45 degrees, side tilt 20 
degrees in either direction, and extend 15 degrees.  He had 
pain at the above limits.  His flexion movement was better at 
times during the more informal parts of the examination.  No 
abnormalities were noted on examination.  The diagnosis was 
lumbosacral strain.  X-ray report of the lumbar spine in 
September 2003 was found normal.  

Upon review, the objective findings do not show severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion to warrant a 40 percent 
evaluation under Diagnostic Code 5295 under the old criteria.  
38 C.F.R. § 4.71A, Diagnostic Code 5295 (2002).  There are 
also no clinical findings demonstrating forward flexion of 
the thoracolumbar spine to 30 degrees or loss; favorable 
anklyosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months to warrant an increased evaluation under the new 
lumbosacral spine criteria.  38 C.F.R. § 4.71A, Diagnostic 
Codes 5235-5243 (2004).  

Multiple Joint Tendonitis

Service connection for multiple joint tendonitis was granted 
in the March 1997 rating decision.  The RO determined that 
although x-rays were negative for arthritis in service, 
service medical records diagnosed the veteran as having 
tendonitis and arthritis involving multiple joint pain.  The 
disorder was evaluated as 10 percent disabling under 5024 as 
Tenosynovitis.  

Tenosynovitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.

VA examination reports in July 2001 and September 2003 note 
normal ranges of motion of the veteran's shoulders, elbows, 
and fingers, hips, knees, and ankles.  In addition, there 
appears to be no signs of swelling of the peripheral joints 
or of any inflammatory reaction.  The July 2001 report did 
note questionable tenderness to both hips.  

Upon review, there is no basis for an increased rating under 
Diagnostic Code 5024.  As the findings fail to show any 
limitation of motion, there is no basis for a higher rating 
under any other diagnostic code.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  There is no 
showing that the veteran's cervical spine and lumbosacral 
spine, or multiple joint tendonitis disorder currently under 
consideration reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).  In sum, the Board finds that the 
preponderance of the evidence is against entitlement to 
increased evaluations for these disorders at this time.  


ORDER

Entitlement to service connection for bilateral ankle 
disorder is denied.  

Entitlement to service connection for left shoulder disorder 
is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is denied.

Entitlement to an increased evaluation for lumbosacral and 
cervical spine disorder, and multiple joint tendonitis is 
denied.  


REMAND

For the issue of increased evaluation for left knee disorder, 
the Board notes that the RO has evaluated this disorder under 
the combined rating of Diagnostic Codes 5010 and 5257.  The 
RO incorrectly combined these separate codes to give the 
veteran a single rating of 10 percent.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disorders resulting from 
the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
A separate evaluation for the veteran's knee must therefore 
be considered under the Diagnostic Code for arthritis (which 
encompasses range of motion under 5260 and 5261).  This must 
be a separate evaluation from the disability contemplated by 
DC 5257.  See VAOPGPREC 9-98 (1998) (when radiologic findings 
of arthritis are present, a veteran whose knee disorder is 
evaluated under Diagnostic Codes 5257 or 5259 is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.).  In addition, the Board notes that a 
recent General Counsel opinion indicated that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 
for disorders involving the same joint.  VAOPGCPREC 9-2004.  

At the most recent VA examination, in September 2003, to 
ascertain the severity of the veteran's left knee disorder, 
the veteran complained of pain on the sides of his knee and 
instability.  The examination did not appear to include 
complete testing for instability such as Lachman's or 
Drawer's testing.  A new examination would be appropriate to 
address these symptoms.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the veteran's service-
connected left knee disorder.  The claims 
folder, and a copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  All necessary tests and 
studies should be conducted.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion, including an analysis under 
Diagnostic Code 5257.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim, 
including evaluating the disorder under 
Diagnostic Codes 5010 and 5257.  The 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



